                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                  MACON DIVISION


WILLIE CLAUDE COLBERT,

          Plaintiff,
                                                              CRIMINAL ACTION NO.
v.                                                             5:17-cv-00465-TES-CHW
Officer JASON DOUGLAS,

          Defendant.


     ORDER ADOPTING THE UNITED STATES MAGISTRATE JUDGE’S REPORT
                      AND RECOMMENDATION



         Before the Court is the United States Magistrate Judge’s Report and

 Recommendation [Doc. 22] in which the United States Magistrate Judge recommends that

 the Court grant Defendant’s Motion for Summary Judgment [Doc. 16]. Plaintiff has not

 filed an objection to the Report and Recommendation as prescribed by 28 U.S.C. §

 636(b)(1). 1 Having considered the substance of the United States Magistrate Judge’s

 Report and Recommendation, the Court agrees that Plaintiff (in the context of a pre-trial




 1The Court notes that upon Defendant’s filing of his summary judgment motion the Court issued a Notice
 to Pro Se Party of Motion for Summary Judgment [Doc. 20]. The docket also indicates that the Notice was
 returned to the Court on September 5, 2018. [Doc. 21]. However, the Court advised Plaintiff of his “Duty to
 Advise of Address Change” in an earlier Report and Recommendation and further warned Plaintiff that a
 “[f]ailure to promptly advise the Clerk of any change of address may result in the dismissal of a party’s
 pleadings.” [Doc. 6 at p. 12]. In addition to not receiving the Notice to Pro Se Party on Motion for Summary
 Judgment, Plaintiff did not receive the United States Magistrate Judge’s second Report and
 Recommendation [Doc. 22]. Notwithstanding Plaintiff’s failure to keep the Court apprised of his current
 address, the United States Magistrate Judge made a merit-based recommendation as to Defendant’s
 summary judgment motion.
detainee’s deliberate indifference to medical needs claim) cannot satisfy the first prong of

the deliberate indifference inquiry requiring proof of “subjective knowledge of a risk of

serious harm.” Dang ex rel. Dang v. Sheriff, Seminole Cty., 871 F.3d 1272, 1280 (11th Cir.

2017). Therefore, the Court ADOPTS the Report and Recommendation [Doc. 22] of the

United States Magistrate Judge and MAKES IT THE ORDER OF THE COURT.

Accordingly, the Court GRANTS Defendant’s Motion for Summary Judgment [Doc. 16].

       SO ORDERED, this 13th day of November, 2018.




                                                 S/ Tilman E. Self, III
                                                 TILMAN E. SELF, III, JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             2
